United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50943
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MCLLOYD ONUOHAH,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-2009-ALL-DB
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     McLloyd Onuohah (Onuohah) appeals his sentence for one count

of wire fraud and two counts of mail fraud, violations of 18

U.S.C. §§ 1343 and 1341.    Onuohah argues that the district court

misapplied the United States Sentencing Guidelines and erred in

denying him a minor role adjustment pursuant to U.S.S.G. § 3B1.2.

     Section 3B1.2 provides for a two-point reduction in the

offense level if the defendant was a minor participant.       See



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50943
                                -2-

U.S.S.G. § 3B1.2.   A “minor participant” is defined as one who is

substantially “less culpable than most other participants, but

whose role could not be described as minimal.”     See U.S.S.G.

§ 3B1.2, comment. (n.5).   As Onuohah was directly involved in

finding suppliers for the fraudulent checks and directly involved

in delivering the checks to the person who was to negotiate them,

his role in the offense cannot be said to have been “peripheral

to the advancement of the illicit activity.”     See United States

v. Thomas, 932 F.2d 1085, 1092 (5th Cir. 1991).    Accordingly, the

district court did not clearly err in refusing to adjust

Onuohah’s offense level under U.S.S.G. § 3B1.2.     See United

States v. Deavours, 219 F.3d 400, 404 (5th Cir. 2000).

     AFFIRMED.